     Case: 1:16-cr-00265-JRA Doc #: 147 Filed: 01/28/19 1 of 7. PageID #: 3340



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                      :       CASE NO. 1:16CR265
                                               :
               Plaintiff,                      :
                                               :       JUDGE JOHN R. ADAMS
       vs.                                     :
                                               :
ERICK J. HENDRICKS,                            :       DEFENDANT’S SENTENCING
                                               :       MEMORANDUM
               Defendant.                      :

       Erick Hendricks submits this sentencing memorandum in support of his request for a sen-

tence of 120 months in prison. Mr. Hendricks’s requested sentence, an upward departure from his

correct advisory guidelines range of 63 to 78 months in prison, is sufficient but not greater than

necessary to satisfy the purposes of sentencing.



                                     I.      BACKGROUND

       Erick Hendricks is 37 years old. Before this case, he had been in trouble with the law only

once: a theft offense as a juvenile, over 20 years ago. Until his arrest in this case, he was gainfully

employed for many years, first as a security guard and then repairing cellular telephones.

       Mr. Hendricks was convicted of conspiracy to provide material support to a designated

foreign terrorist organization and attempting to provide material support to a designated foreign

terrorist organization. The government alleged that he communicated with potential ISIL support-

ers and recruits on social media and in person, wrote a document on how to counteract law en-

forcement surveillance, and posted a document online taking credit for an attack in Garland, Texas,

on behalf of “Islamic State in America.” See PSR ¶¶ 7, 10, 16. Mr. Hendricks was not charged

with and never carried out any terrorist attacks or made any concrete plans to do so, and it is
     Case: 1:16-cr-00265-JRA Doc #: 147 Filed: 01/28/19 2 of 7. PageID #: 3341



unlikely that he had the funds, means, or ability to complete the indefinite plans presented at trial.

See, e.g., PSR ¶¶ 59-60 (financial condition).

       These events are not all that Mr. Hendricks is. Those who know Erick best describe him as

helpful, hardworking, and caring. His mother explains that he “is a very positive influence on the

community. He has been a mentor for young folks. He also encourages young people in our small

community to do upright things.” Ex. A, L. Moore-Woods Letter. Andrea Hansen, a religious wife,

describes how he worked on community projects and helps even people he does not know, adding:

“Working with Erick allowed me to experience the hardworking, polite, caring, and considerate

person he is. . . . I recognized long ago how he treated and spoke to those in need, the same way

he treats those he knows (with respect and concern).” Ex. B, A. Hansen Letter.



                                   II.     LAW & ANALYSIS

A. Mr. Hendricks’s correct advisory guidelines range is 63 to 78 months in prison.

       Mr. Hendricks’s base offense level is 26 and his criminal history category is I, see PSR

¶¶ 25, 37, yielding an advisory guidelines range of 63 to 78 months in prison.

       The PSR added an enhancement under Guideline § 3A1.4, which added 12 levels to his

offense level and increased his criminal history category to VI. See PSR ¶¶ 27, 38. Mr. Hendricks

objected, arguing that § 3A1.4 did not apply because Mr. Hendricks’s offense was not “calculated

to influence or affect the conduct of government by intimidation or coercion, or to retaliate against

government conduct.” PSR at 18. The probation officer did not dispute that Mr. Hendricks’s mo-

tive was not to influence, affect, or retaliate against government conduct, but concluded that the

enhancement applied regardless of Mr. Hendricks’s motive. Id. at 18-19.

                                                  2
     Case: 1:16-cr-00265-JRA Doc #: 147 Filed: 01/28/19 3 of 7. PageID #: 3342



         The probation officer is incorrect, and the § 3A1.4 enhancement does not apply to Mr.

Hendricks. Guideline § 3A1.4 applies to offenses that involve, or were intended to promote, a

“federal crime of terrorism,” as defined in 18 U.S.C. § 2332(b)(g)(5). U.S. SENTENCING GUIDE-

LINES   § 3A1.4(a) & cmt. n. 1. That statute defines “federal crime of terrorism” as an offense that

(1) violates any of several enumerated statutes; and (2) “is calculated to influence or affect the

conduct of government by intimidation or coercion, or to retaliate against government conduct.”

18 U.S.C. § 2332(b)(g)(5). Section 3A1.4’s application notes confirm that the guideline does not

apply if, for example, “the terrorist motive was to intimidate or coerce a civilian population, rather

than to influence or affect the conduct of government.” U.S. SENTENCING GUIDELINES § 3A1.4(a)

cmt. n. 4.

         The evidence did not show that Mr. Hendricks’s motive was to influence, affect, or retaliate

against government conduct, and § 3A1.4 thus does not apply. The Garland attack, and the posted

document purportedly from Mr. Hendricks, were specifically directed at the organizer of a “Draw

the Prophet Muhammed” contest, with warnings that “everyone who houses her events, gives her

a platform to spill her filth are legitimate targets.” PSR ¶¶ 16-18. Mr. Hendricks’s offense did not

involve any other attacks or concrete attack plans, and in his social media communications, he did

not state any specific motive to influence, affect, or retaliate against government conduct.

         In support of his claim that Guideline § 3A1.4 applies regardless of Mr. Hendricks’s intent,

the probation officer relied in United States v. Chandia, 514 F.3d 365 (4th Cir. 2008). See PSR at

19. But that decision actually supports Mr. Hendricks. In Chandia, the defendant was convicted

of three counts of providing material support to terrorist or terrorist organizations. Id. at 369. The

district court adopted the PSR’s guidelines calculations, which included § 3A1.4’s offense-level

                                                  3
       Case: 1:16-cr-00265-JRA Doc #: 147 Filed: 01/28/19 4 of 7. PageID #: 3343



and criminal-history enhancement. Id. at 375-76. On appeal, the Fourth Circuit vacated the sen-

tence. The court found that “the PSR did not contain any factual assertions and the district court

did not make any factual findings related to the intent element. Instead, both appeared to assume

(erroneously) that the enhancement automatically applies to a material support conviction.” Id. at

376.

         The PSR here makes the same mistake, assuming (erroneously) that § 3A1.4 automatically

applies to Mr. Hendricks’s material support conviction. It does not. Because Mr. Hendricks’s in-

tent was not to influence, affect, or retaliate against government conduct, the enhancement does

not apply. See U.S. SENTENCING GUIDELINES § 3A1.4(a) & cmt. n. 1; 18 U.S.C. § 2332(b)(g)(5).



B. Relevant section 3553(a) factors support a less severe sentence.

         Mr. Hendricks recognizes that, even though Guideline § 3A1.4 does not apply, the appli-

cation notes suggest that an upward departure may be appropriate for material support convictions

where the defendant’s motive was not to influence, affect, or retaliate against government conduct.

See U.S. SENTENCING GUIDELINES § 3A1.4(a) cmt. n. 4. Nevertheless, several key sentencing fac-

tors support a less substantial upward departure and, even if § 3A1.4 did apply, would support a

downward variance. Taking all of these factors into account, Mr. Hendricks submits that a sentence

of 120 months in prison is sufficient but not greater than necessary to satisfy the purposes of sen-

tencing.

         1. Mr. Hendricks’s history and characteristics. Apart from this offense, Mr. Hendricks

has been a law-abiding and productive citizen. Even category I overstates his criminal history



                                                 4
     Case: 1:16-cr-00265-JRA Doc #: 147 Filed: 01/28/19 5 of 7. PageID #: 3344



compared to other similar defendants. Offenders with zero criminal history points, like Mr. Hen-

dricks, have a significantly lower recidivism rate than do offenders with one criminal history point.

See U.S. SENTENCING COMMISSION, The Past Predicts the Future: Criminal History and Recidivism

of Federal Offenders, at 6. 1 A sentencing judge must “consider every convicted person as an indi-

vidual,” Gall v. United States, 552 U.S. 38, 52 (2007) (internal quotation marks omitted), and it

would not be appropriate to sentence Mr. Hendricks as if he were identically situated to defendants

with criminal history points, much less defendants with so many criminal history points that they

fall within category VI, as Guideline § 3A1.4 would have the Court do.

        2. The nature and circumstances of the offense. Mr. Hendricks was convicted of a serious

offense and will receive a serious punishment. Notably, though, Mr. Hendricks was convicted only

of inchoate offenses—conspiracy and attempt—and not of actually providing material support to

a designated foreign terrorist organization. He never carried out any terrorist attacks or made any

concrete plans to do so, and it is unlikely that he had the funds, means, or ability to complete the

indefinite plans presented at trial. Extremist and terroristic motivations, while serious, do not war-

rant a substantial increase from Mr. Hendricks’s guidelines range of 63 to 78 months in prison,

and not near the 360 months in prison that Guideline § 3A1.4 would call for.

        3. Charging decisions. Mr. Hendricks was convicted of two counts: conspiracy to provide

material support to a designated foreign terrorist organization and attempting to provide material

support to a designated foreign terrorist organization. Those two counts addressed the same con-

duct, though. Had the government chosen to charge Mr. Hendricks with one count instead of two,



1
 Available at: https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-publications/2017/
20170309_Recidivism-CH.pdf.
                                                         5
     Case: 1:16-cr-00265-JRA Doc #: 147 Filed: 01/28/19 6 of 7. PageID #: 3345



his maximum sentence would be 15 years in prison rather than 30. Even if it does not technically

violate the Double Jeopardy Clause to charge a defendant with two crimes for the same conduct,

it would be unfair to double Mr. Hendricks’s sentence, or even to exceed the 15-year maximum

for one count, simply based on the government’s charging decisions.



                                     III.    CONCLUSION

       Because Mr. Hendricks did not intend to influence, affect, or retaliate against government

conduct, Guideline § 3A1.4 does not apply. With or without the § 3A1.4 enhancement, Mr. Hen-

dricks’s history and characteristics, the nature and circumstances of this case, and the other rele-

vant 3553(a) factors do not warrant a sentence substantially above Mr. Hendricks’s original advi-

sory guidelines range of 63 to 78 months in prison.

                                              Respectfully submitted,

                                              STEPHEN C. NEWMAN
                                              Federal Public Defender
                                              Ohio Bar: 0051928


                                              /s/EDWARD G. BRYAN________
                                              EDWARD G. BRYAN
                                              Assistant Federal Public Defender
                                              Ohio Bar: 0055556
                                              CHRISTIAN J. GROSTIC
                                              Ohio Bar: 0084734
                                              1660 West Second Street, #750
                                              Cleveland, OH 44113
                                              (216)522-4856 Fax: (216)522-4321
                                              Email: edward_bryan@fd.org
                                                     christian_grostic@fd.org




                                                 6
     Case: 1:16-cr-00265-JRA Doc #: 147 Filed: 01/28/19 7 of 7. PageID #: 3346



                                 CERTIFICATE OF SERVICE

      I hereby certify that on January 28, 2019, a copy of the foregoing Memorandum was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt. All other parties will be served by regular

U.S. Mail. Parties may access this filing through the Court’s system.

                                               /s/EDWARD G. BRYAN________
                                               EDWARD G. BRYAN
                                               Assistant Federal Public Defender




                                                  7
